Field, C. J.
The meaning of Pub. Sts. c. 183, § 30, we think, is that when wages for the personal labor and services of a defendant are attached on a demand other than for necessaries furnished to him or his family, a sum not exceeding twenty dollars shall be exempt from attachment; and when such wages are attached on a demand for such necessaries, a sum not exceeding ten dollars shall be exempt from attachment. These sums are to be reserved in the hands of the trustees, and are ultimately to be paid to the defendant in trustee process to whom they are due. The sum not exceeding ten dollars, if due for such wages, is payable notwithstanding the pendency of the trustee process, because in no event can this sum be subject to attachment. We are not called upon in the present case to decide whether a sum not exceeding twenty dollars becomes payable before the termination of the trustee process, when it does not appear from the pleadings in that suit that it is for necessaries furnished to the defendant or his family. It may be argued that it cannot cer*34tainly be known whether the trustee process is brought on a demand for such necessaries until it is determined in that suit. Whether this is so or not, the argument does not affect the present case. See Hall v. Hartwell, 142 Mass. 447.

Judgment for the plaintiff affirmed.